PER CURIAM.
The Judge of Compensation Claims held he lacked jurisdiction to determine whether an enforceable settlement agreement was reached. Based on this court’s recent opinions reaffirming that it is within the province of the Judge of Compensation Claims to determine whether a settlement agreement was reached, the order to the contrary is reversed. See Jacobsen v. Ross Stores, 882 So.2d 431 (Fla. 1st DCA 2004); Gerow v. Yesterday’s, 881 So.2d 94 (Fla. 1st DCA 2004). The case is remanded for a ruling on the motion to enforce the settlement.
REVERSED and REMANDED.
BARFIELD and KAHN, JJ., concur; ERVIN, J., concurs with written opinion.